DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on May 6, 2020. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the size relationships between the blue, red, and green subpixels of claim 4 must be shown or the feature(s) canceled from the claim(s).  Currently, applicants’ Figure 1 shows the opposite of claim 4.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments to the specification, received Oct. 28, 2020, are accepted and entered.  
The disclosure is objected to because of the following informalities:
Page 8, paragraph 43, line 1: Change “hole injection” to “electron injection”.  Compare with page 12, paragraph 56, line 4.
Page 10, paragraph 47, line 2 of the page: Change “manner. Wherein” to “manner, wherein”.
Page 19, last line of the page: Change “is” to “are”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over He, Chinese Pat. Pub. No. CN 110444566A [hereinafter “He ’566”], Figure 2.1

He ’566, Figure 2:
    PNG
    media_image1.png
    571
    568
    media_image1.png
    Greyscale

Regarding claim 1: He ’566 Figure 2 discloses a pixel layout structure of an organic light emitting diode (OLED), comprising pixel unit odd rows and pixel unit even rows arranged in mutual misalignment; wherein each of the pixel unit odd rows and the pixel unit even rows comprises first pixel unit groups, second pixel unit groups, and third pixel unit groups arranged orderly, separately, and alternately on a straight line, each of the first pixel unit groups, the second pixel unit groups, and the third pixel unit groups comprises three subpixel units, and the three subpixel units in each of the first pixel unit groups, the second pixel unit groups, and the third pixel unit groups are arranged in a same manner; and wherein each of the first pixel unit groups in the pixel unit even rows is disposed between a corresponding one of the second pixel unit groups and a corresponding one of the third pixel unit groups in the pixel unit odd rows, each of the second pixel unit groups in the pixel unit even rows is disposed between a corresponding one of the third pixel unit groups and a corresponding one of the first pixel unit groups in the pixel unit odd rows, and each of the third pixel unit groups in the pixel unit even rows is disposed between a corresponding one of the first pixel unit groups and a corresponding one of the second pixel unit groups in the pixel unit odd rows.  He ’566 specification ¶¶ 51-55.  To the extent that He does not specifically disclose an additional even pixel row of a plurality of pixel unit even rows, one having ordinary skill in the art at a time before the effective filing date would be motivated to use additional pixel unit rows because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 2, which depends from claim 1: He ’566 discloses a plurality of RGB pixel units (20) are formed at connection positions of the pixel unit even rows and the pixel unit odd rows, and each of the RGB pixel units (20) comprises one of the subpixel units of the first pixel unit groups, one of the subpixel units of the second pixel unit groups, and one of the subpixel units of the third pixel unit groups.  Id. ¶ 52.
Regarding claim 3, which depends from claim 1: He ’566 discloses that the three subpixel units in each of the first pixel unit groups, the three subpixel units in each of the second pixel unit groups, and the three subpixel units in each of the third pixel unit groups are different, and the subpixel units of the first pixel unit groups, the subpixel units of the second pixel unit groups, and the subpixel units of the third pixel unit groups comprise one group of blue subpixels, red subpixels, and green subpixels, respectively.  Id.
Regarding claim 6, which depends from claim 1: He ’566Figure 2 discloses that a cross section of each of the three subpixel units in the first pixel unit groups, the second pixel unit groups, and the third pixel unit groups is shaped as any one of a circle, a triangle, a rectangle, and a polygon.  See He ’566 Figure 2 (polygon).
Claim 7 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious He ’566 Figures 1 and 2.
He ’566 Figure 1:

    PNG
    media_image2.png
    191
    519
    media_image2.png
    Greyscale

Regarding claim 7:  The rejection of claim 1 is incorporated by reference.  He ’566 Figures 1 and 2 disclose an organic light emitting diode (OLED) display panel (1000), comprising the pixel layout structure of the OLED in claim 1.  He ’566 specification ¶¶ 45-50.
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Chinese Pat. Pub. No. CN 105720074A [hereinafter “He ’074”], Figure 3A.
He ’074, Figure 3A:

    PNG
    media_image3.png
    468
    575
    media_image3.png
    Greyscale

Regarding claim 1: He ’074 Figure 3A discloses a pixel layout structure of an organic light emitting diode (OLED), comprising pixel unit odd rows and pixel unit even rows arranged in mutual misalignment; wherein each of the pixel unit odd rows and the pixel unit even rows comprises first pixel unit groups (13), second pixel unit groups (12), and third pixel unit groups (14) arranged orderly, separately, and alternately on a straight line, each of the first pixel unit groups (13), the second pixel unit groups (12), and the third pixel unit groups (14) comprises three subpixel units, and the three subpixel units in each of the first pixel unit groups (13), the second pixel unit groups (12), and the third pixel unit groups (14) are arranged in a same manner; and wherein each of the first pixel unit groups (13) in the pixel unit even rows is disposed between a corresponding one of the second pixel unit groups (12) and a corresponding one of the third pixel unit groups (14) in the pixel unit odd rows, each of the second pixel unit groups (12) in the pixel unit even rows is disposed between a corresponding one of the third pixel unit groups (14) and a corresponding one of the first pixel unit groups (13) in the pixel unit odd rows, and each of the third pixel unit groups (14) in the pixel unit even rows is disposed between a corresponding one of the first pixel unit groups (13) and a corresponding one of the second pixel unit groups (12) in the pixel unit odd rows.  He ’074 specification ¶¶ 52-59.
Regarding claim 2, which depends from claim 1: He ’074 discloses a plurality of RGB pixel units (10) are formed at connection positions of the pixel unit even rows and the pixel unit odd rows, and each of the RGB pixel units (10) comprises one (13G) of the subpixel units of the first pixel unit groups (13), one (12R) of the subpixel units of the second pixel unit groups (12), and one (14B) of the subpixel units of the third pixel unit groups (14).  Id. ¶¶ 55, 56
Regarding claim 3, which depends from claim 1: He ’074 discloses that the three subpixel units in each of the first pixel unit groups (13), the three subpixel units in each of the second pixel unit groups (12), and the three subpixel units in each of the third pixel unit groups (14) are different, and the subpixel units of the first pixel unit groups (13), the subpixel units of the second pixel unit groups (12), and the subpixel units of the third pixel unit groups (14) comprise one group of blue subpixels, red subpixels, and green subpixels, respectively.  Id. ¶ 53.
Regarding claim 6, which depends from claim 1: He ’074 discloses that a cross section of each of the three subpixel units in the first pixel unit groups (13), the second pixel unit groups (12), and the third pixel unit groups (14) is shaped as any one of a circle, a triangle, a rectangle, and a polygon.  See He ’074 Figure 3A (circle).
Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Lin, Chinese Pat. Pub. No. CN 206340547U, Figures 1-8.
Lin, Figures 1-4:

    PNG
    media_image4.png
    358
    643
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    554
    643
    media_image5.png
    Greyscale

Lin, Figures 5-8:


    PNG
    media_image6.png
    157
    457
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    757
    642
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    367
    644
    media_image8.png
    Greyscale

Regarding claim 1: Lin Figures 1-8 disclose a pixel layout structure of an organic light emitting diode (OLED), comprising pixel unit odd rows and pixel unit even rows arranged in mutual misalignment; wherein each of the pixel unit odd rows and the pixel unit even rows comprises first pixel unit groups, second pixel unit groups, and third pixel unit groups arranged orderly, separately, and alternately on a straight line, each of the first pixel unit groups, the second pixel unit groups, and the third pixel unit groups comprises three subpixel units, and the three subpixel units in each of the first pixel unit groups, the second pixel unit groups, and the third pixel unit groups are arranged in a same manner; and wherein each of the first pixel unit groups in the pixel unit even rows is disposed between a corresponding one of the second pixel unit groups and a corresponding one of the third pixel unit groups in the pixel unit odd rows, each of the second pixel unit groups in the pixel unit even rows is disposed between a corresponding one of the third pixel unit groups and a corresponding one of the first pixel unit groups in the pixel unit odd rows, and each of the third pixel unit groups in the pixel unit even rows is disposed between a corresponding one of the first pixel unit groups and a corresponding one of the second pixel unit groups in the pixel unit odd rows.  Lin specification ¶¶ 44-57.
Regarding claim 2, which depends from claim 1: Lin discloses that a plurality of RGB pixel units are formed at connection positions (example: positions 3, 5, 7 in Lin Figure 4) of the pixel unit even rows and the pixel unit odd rows, and each of the RGB pixel units comprises one of the subpixel units of the first pixel unit groups, one of the subpixel units of the second pixel unit groups, and one of the subpixel units of the third pixel unit groups.  Id. ¶¶ 49, 50.
Regarding claim 3, which depends from claim 1: Lin discloses that the three subpixel units in each of the first pixel unit groups, the three subpixel units in each of the second pixel unit groups, and the three subpixel units in each of the third pixel unit groups are different, and the subpixel units of the first pixel unit groups, the subpixel units of the second pixel unit groups, and the subpixel units of the third pixel unit groups comprise one group of blue subpixels, red subpixels, and green subpixels, respectively.  Id.
Regarding claim 5, which depends from claim 1: Lin discloses that the three subpixel units in each of the first pixel unit groups, the second pixel unit groups, and the third pixel unit groups are arranged in a triangular pattern.  Id. ¶¶ 49, 50, 54 (triangular pattern option instead of clover pattern option).  See also Lin Figure 5.
Regarding claim 6, which depends from claim 1: Lin discloses that a cross section of each of the three subpixel units in the first pixel unit groups, the second pixel unit groups, and the third pixel unit groups is shaped as any one of a circle, a triangle, a rectangle, and a polygon.  Id. ¶¶ 49, 50, 54 (triangular pattern option instead of clover pattern option).  See also Lin Figure 5 (triangle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over He ’566, He ’074, or Lin, and further in view of Jiang, U.S. Pat. Pub. No. 2020/0041837, Figs. 1, 10.
Jiang, Figures 1, 10:

    PNG
    media_image9.png
    245
    223
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    147
    391
    media_image10.png
    Greyscale

Regarding claim 4, which depends from claim 3: None of He ’566, He ’074, or Lin disclose that an area of each of the blue subpixels is less than an area of each of the red subpixels, and the area of each of the red subpixels is less than an area of each of the green subpixels.
Jiang Figure 1, a quantum dot filter substrate (200) used with an OLED substrate (200), Jiang Figure 10, discloses that an area of the blue subpixel (B) is less than an area of the red subpixel (R), and the area of the red subpixel is less than an area of the green subpixel (G).  See Jiang specification ¶¶ 32, 33, 61-64.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Jiang Figure 1 design as a guide for sizing the pixel groups in any of He ’566, He ’074, or Lin because the modification would have involved a selection of a known design based on its suitability for its intended use.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over He ’074 or Lin, and further in view of He ’566.
Regarding claim 7:  The rejection of claim 1 over He ’074 or Lin is incorporated by reference.  He ’566 Figures 1 and 2 disclose an organic light emitting diode (OLED) display panel (1000), comprising the pixel layout structure of the OLED in claim 1.  He ’566 specification ¶¶ 45-50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the He ’074 or Lin OLED design in He ’566 because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over He ’566, He ’074 over He ’566, or Lin over He ’566, and further in view of Hsu, U.S. Pat. Pub. No. 2018/0226456, Figures 1A-1C, 2A-2E.
Hsu, Figures 1A-1C:

    PNG
    media_image11.png
    445
    435
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    330
    434
    media_image12.png
    Greyscale


Hsu, Figures 2A-2E:

    PNG
    media_image13.png
    671
    470
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    682
    467
    media_image14.png
    Greyscale

Regarding claim 8, which depends from claim 7:  He ’566, He ’074 over He ’566, and Lin over He ’566 are silent as to the details of the light emitting diodes of the OLED panel.
Xu Figures 1A-1C and 2A-2E discloses a first electrode layer (210); a hole injection layer (310) disposed on the first electrode layer (210); a pixel layout structure of the Hsu OLED disposed on the hole injection layer (310), wherein each of the subpixel units in the pixel layout structure of the Hsu OLED comprises a hole transport layer (320A, 320B, 320C) disposed on the hole injection layer (310) and a light emitting layer (330A, 330B, 330C) disposed on the hole transport layer (320A, 320B, 320C); an electron transport layer (340) disposed on the hole injection layer (310) and covering the pixel layout structure of the Hsu OLED; an electron injection layer (350) disposed on the electron transport layer (340); and a second electrode layer (220) disposed on the electron injection layer (350).  Hsu specification ¶¶ 25-32, 55-61.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Hsu OLED design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses the pixel layout structure of the OLED disposed on the hole injection layer, wherein each of the subpixel units of the first pixel unit groups, the second pixel unit groups, and the third pixel unit groups in the pixel layout structure of the OLED comprises a hole transport layer disposed on the hole injection layer and a light emitting layer disposed on the hole transport layer; an electron transport layer disposed on the hole injection layer and covering the pixel layout structure of the OLED.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over He ’566 over Hsu, He ’074 over He ’566 and Hsu, or Lin over He ’566 and Hsu, and further in view of Ren, Chinese Pat. Pub. No. CN 109148738A, Figure 5.
Ren Figure 5:  
    PNG
    media_image15.png
    209
    319
    media_image15.png
    Greyscale

Regarding claim 9, which depends from claim 8:  The combination discloses that the light emitting layer (330) of any one of the three subpixel units in each of the first pixel unit groups, the light emitting layer (330) of any one of the three subpixel units in each of the second pixel unit groups, and the light emitting layer (330) of any one of the three subpixel units in each of the third pixel unit groups are different, and the subpixel units of the first pixel unit groups, the subpixel units of the second pixel unit groups, and the subpixel units of the third pixel unit groups comprise one group of blue subpixels, red subpixels, and green subpixels, respectively; and the thicknesses of the hole transport layers for each subpixel units differ based on their color.  Hsu specification ¶¶ 32, 41.  The combination does not disclose that a thickness of the hole transport layer corresponding to each of the blue subpixels is less than a thickness of the hole transport layer corresponding to each of the green subpixels, and the thickness of the hole transport layer corresponding to each of the green subpixels is less than a thickness of the hole transport layer corresponding to each of the red subpixels.
Ren Figure 5 discloses an alternate OLED device in which a thickness of the hole transport layer (34) corresponding to each of the blue subpixels (B) is less than a thickness of the hole transport layer (34) corresponding to each of the green subpixels (G), and the thickness of the hole transport layer (34) corresponding to each of the green subpixels (G) is less than a thickness of the hole transport layer (34) corresponding to each of the red subpixels (R).  Ren specification ¶ 42.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Ren hole transport thicknesses in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Figures 1A-5F, and further in view of Ren, Figures 1-5 and Han, U.S. Pat. Pub. No. 2004/0119066, Figures 8A, 8B.
Hsu, Figures 3A-5B:

    PNG
    media_image16.png
    734
    463
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    577
    475
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    706
    458
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    738
    434
    media_image19.png
    Greyscale

Hsu, Figures 5C-5F:

    PNG
    media_image20.png
    672
    449
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    513
    467
    media_image21.png
    Greyscale

Ren, Figures 1-3:

    PNG
    media_image22.png
    627
    349
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    738
    271
    media_image23.png
    Greyscale


Ren, Figures, 4, 5:

    PNG
    media_image24.png
    331
    324
    media_image24.png
    Greyscale

    PNG
    media_image15.png
    209
    319
    media_image15.png
    Greyscale

Han Figures 8A, 8B:

    PNG
    media_image25.png
    250
    397
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    124
    393
    media_image26.png
    Greyscale

Regarding claim 10:  Hsu Figures 1A-5F disclose a manufacturing method of an organic light emitting diode (OLED) display panel, comprising followings steps: manufacturing a first electrode layer (210) and manufacturing a hole injection layer (310) on the first electrode layer (210); coating a first organic layer (OG) on the hole injection layer (310) and a first photoresist layer (PR) on the first organic layer (OG), aligning a first mask (410) upon the first photoresist (PR), processing exposure and development by using light above the first mask (410), and cleaning an unexposed part of the first photoresist (PR) by using developing solution to form first etched grooves; etching the first organic layer (OG) to form a first hole transport layer (320A); removing the first photoresist layer (PR); coating a second organic layer (OG) on the electron injection layer (310); coating a second photoresist (PR) on the organic layer (OG) and the first hole transport layer (320A), aligning a second mask (420) upon the second photoresist (PR), processing exposure and development by using light above the second mask (420), and cleaning an unexposed part of the second photoresist (PR) by using developing solution to form second etched grooves; etching the second organic layer (OG) to form a second hole transport layer (320B); removing the second photoresist (PR); coating a third photoresist (PR) on the hole injection layer (310), the third organic layer (OG), the first subpixel hole transport layer (320A), and the second subpixel hole transport layer (320B), aligning a third mask (430) upon the third photoresist (PR), processing exposure and development by using light above the third mask (430), and cleaning an unexposed part of the third photoresist (PR) by using developing solution to form third etched grooves; etching the third organic layer (OG) to form a third hole transport layer (320C); removing peeling the third photoresist (PR); forming a light emitting layer (330A, 330B, 330C) on each of the hole transport layers (320A, 320B, 320C) respectively; manufacturing an electron transport layer (340) on the hole injection layer (310), the hole transport layers (320A, 320B, 320C), and the light emitting layers (330A, 330B, 330C); manufacturing an electron injection layer (350) on the electron transport layer (340); and manufacturing a second electrode layer (220) on the electron injection layer (350).  Hsu specification ¶¶ 25-61.  
Hsu does not disclose manufacturing a hole injection layer on the first electrode layer by inkjet printing; coating a first negative photoresist on the hole injection layer, aligning a first mask upon the first negative photoresist, processing exposure and development by using ultraviolet light above the first mask, and cleaning an unexposed part of the first negative photoresist by using developing solution to form first etched grooves; successively manufacturing a hole transport layer and a light emitting layer in each of the first etched grooves by inkjet printing and peeling the first negative photoresist to form first pixel unit groups, wherein each of the first pixel unit groups comprises three subpixel units; coating a second negative photoresist on the hole injection layer and the first pixel unit groups, aligning a second mask upon the second negative photoresist, processing exposure and development by using ultraviolet light above the second mask, and cleaning an unexposed part of the second negative photoresist by using developing solution to form second etched grooves; successively manufacturing a hole transport layer and a light emitting layer in each of the second etched grooves by inkjet printing and peeling the second negative photoresist to form second pixel unit groups, wherein each of the second pixel unit groups comprises three subpixel units; coating a third negative photoresist on the hole injection layer, the first pixel unit groups, and the second pixel unit groups, aligning a third mask upon the third negative photoresist, processing exposure and development by using ultraviolet light above the third mask, and cleaning an unexposed part of the third negative photoresist by using developing solution to form third etched grooves; successively manufacturing a hole transport layer and a light emitting layer in each of the third etched grooves by inkjet printing and peeling the third negative photoresist to form third pixel unit groups, wherein each of the third pixel unit groups comprises three subpixel units, wherein the first pixel unit groups, the second pixel unit groups, and the third pixel unit groups together form a pixel layout structure of an organic light emitting diode (OLED); manufacturing an electron transport layer on the hole injection layer and the pixel layout structure of the OLED by inkjet printing; manufacturing an electron injection layer on the electron transport layer by inkjet printing.
Ren, directed to similar subject matter, discloses a hole injection layer (32) on the first electrode layer (31) by inkjet printing; coating a first negative photoresist (331) on the hole injection layer (32), aligning a first mask (332) upon the first negative photoresist (331), processing exposure and development by using light above the first mask (331), and cleaning an unexposed part of the first negative photoresist (331) by using developing solution to form first etched grooves (335); successively manufacturing a hole transport layer (34) and a light emitting layer (35) in each of the first etched grooves (335) by inkjet printing and peeling the first negative photoresist (331) to form first pixel unit groups (41), wherein each of the first pixel unit groups (41) comprises three subpixel units2; coating a second negative photoresist (331) on the hole injection layer (32) and the first pixel unit groups (41), aligning a second mask (332) upon the second negative photoresist (331), processing exposure and development by using light above the second mask (332), and cleaning an unexposed part of the second negative photoresist (331) by using developing solution to form second etched grooves (335); successively manufacturing a hole transport layer (34) and a light emitting layer (35) in each of the second etched grooves (335) by inkjet printing and peeling the second negative photoresist (331) to form second pixel unit groups (42), wherein each of the second pixel unit groups (42) comprises three subpixel units;3 coating a third negative photoresist (331) on the hole injection layer (32), the first pixel unit groups (41), and the second pixel unit groups (42), aligning a third mask (332) upon the third negative photoresist (331), processing exposure and development by using light above the third mask (332), and cleaning an unexposed part of the third negative photoresist (331) by using developing solution to form third etched grooves (335); successively manufacturing a hole transport layer (34) and a light emitting layer (35) in each of the third etched grooves (335) by inkjet printing and peeling the third negative photoresist (331) to form third pixel unit groups (43), wherein each of the third pixel unit groups (43) comprises three subpixel units4, wherein the first pixel unit groups (41), the second pixel unit groups (42), and the third pixel unit groups (43) together form a pixel layout structure of an organic light emitting diode (OLED); manufacturing an electron transport layer (36) and the pixel layout structure of the OLED by inkjet printing; manufacturing an electron injection layer (37) on the electron transport layer by inkjet printing.  Ren Figures 1-5; Ren specification ¶¶ 4-49.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Ren steps in the combination because the modification would have involved a selection of a known method based on its suitability for its intended use to make discrete hole transport layers and light emitting layers.
The combination is silent as to the type of light that is used to exposing the negative photoresist layer.
Han discloses the use of ultraviolet light to expose negative photoresist.  Han Figures 8A, 8B; Han specification ¶ 48.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use ultraviolet light as stated in Han in the combination because the modification would have involved a selection of a known method based on its suitability for its intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For purposes of citations, citation to the U.S. counterpart, He, U.S. Pat. Pub. No. 2021/0013274, is used.
        2 The pixel unit groups consist of four subpixel units, but because applicants are using the term “comprising”, the claim language “comprises three subpixel units” includes four subpixel units.
        3 See note, above, regarding three vs. four subpixel units.
        4 See note, above, regarding three vs. four subpixel units.